Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 11 is rejected under 35 U.S.C. 102 a1 or a2 as being anticipated by Takahashi et al. (U. S. Patent 10,885,884).
Regarding claim 11, Takahashi et al. discloses a method for manufacturing a keyboard component including a plurality of mass bodies that have notched portions from a workpiece, the method comprising: 
forming the notched portions for the plurality of mass bodies such that the notched portions are different from each other in at least one of size or position, or both (column 20, line 59 to column 22, line 30, figures 11A-11C); and 
cutting the workpiece (column 14, lines 4-7).	  
Whereas, the method includes especially molding, it would also be obvious to make the workpiece described in columns 20-22 by cutting, as known methods for defining a weight of a workpiece.

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowable for a keyboard comprising: 
a frame; and 
a plurality of mass bodies arranged in parallel to each other, each of the plurality of mass bodies being pivotally supported to pivot about a pivot fulcrum with respect to the frame, 
the plurality of mass bodies being at least one of a plurality of keys configured to be directly operated, 
a plurality of interlocking members configured to pivot in conjunction with a corresponding one of the plurality of keys, 
embedded members in the plurality of keys or embedded members in the plurality of interlocking members, 
at least some of the plurality of mass bodies including notched portions being arranged in order from a pitch, which is equal to or greater than a lowest pitch, to a highest pitch, and the notched portions being different from each other in at least one of size, position, or distance from the pivot fulcrum.
The closest related prior art is Takahashi et al. (U. S. Patent 10,546,567) commonly assigned to Yamaha Corporation with the current inventors, show notched elements and recesses in figures 11A, 11B and 11C, that cause the weight of weight members to be different per key of the keyboard. These item are provided with weight element held by the hammer. 
Tanaguchi (U. S. Patent 9,384,715) teaches pivoting elements with weights which may be different sizes, different ribs and aperture (figures 8, 9, 10A and 10B). Suzuki (U. S. Patent 9,177,535) teaches weight elements that have a notch that is not modified, but where the hammer weights have different lengths to provide for different weights. Uno (U. S. Patent 7,141,729) teaches variously shaped weight members can have a full shape, as shown in figure 6.  Nishida et al. (U. S. Patent 6,995,308) teaches weight members that includes various sizes of apertures by FRWa and FRWb. 
In the acoustic piano, one has an array of hammers, those for the lower pitch being larger to impact plural, large diameter strings, whereas those at the high pitch end can be small.  The player of the piano type instrument can sense the touch weight of the key based on the key position.  For electronic keyboards, the solutions by the key references may imitate the touch weight of the keys. 
The applicant supportively illustrates mass bodies including notched portions being arranged in order from a pitch in figures 3 and 4 and claim 10-12.  The limitation mass bodies including notched portions being arranged in order from a pitch shows an arrangement, arranged in order.  The key references do not effective teach arrangements, although a pattern of arrangements are not evident across a range of notched portions in order from a pitch in low pitch to a high pitch.  
Claims 2-7 are allowable for dependence on the allowable independent claim and for the citation of further distinguishing subject matter. 
Claim 8 is allowable for a keyboard component comprising: 
a plurality of mass bodies, which are at least one of a plurality of keys configured to be directly operated, a plurality of interlocking members configured to pivot in conjunction with a corresponding one of the plurality of keys, embedded members in the plurality of keys or embedded members in the plurality interlocking members, 
the plurality of mass bodies being divided into different areas classified according to key type or sound range, each of the plurality of mass bodies having a unique portion and a common portion, the unique portions having shapes that are different from each other between the different areas but identical within a same one of the different areas, the common portions having shapes that are identical to each other in the different areas except for if a notched portion is provided in the common portions, 
at least some of the plurality of mass bodies having notched portions within the same one of the different areas being arranged in order from a pitch, which is equal to or greater than a lowest pitch of the same one of the different areas, to a highest pitch of the same one of the different areas, and 
the notched portions of the plurality of mass bodies within the same one of the different areas being configured such that a side surface defining a contour of a notch shape for each of the notched portions is not parallel to an arrangement direction in a state in which the plurality of mass bodies within the same one of the different areas are arranged parallel to each other side by side in the arrangement direction with either positions of the common portions being aligned or the pivot fulcrum being concentric among the plurality of mass bodies within the same one of the different areas.
The references and rationale of claim 1 can be applied also to claim 8, and further details about the arrangement of the notched portions. 
Claim 8 is allowable with respect to the closest related prior art. 
Claims 9 and 10 are allowable for dependence on the allowable independent claim 8 and for the citation of further distinguishing subject matter. 

Claim 1-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 12 is allowable for the method for manufacturing the keyboard component according to claim 11, wherein 
the forming of the notched portions is performed by forming a groove on the workpiece, the forming of the groove is performed by moving a cutter relative to the workpiece, and 
the cutting of the workpiece is performed such that the workpiece is cut into the plurality of mass bodies after the forming of the groove.
Claim 12 in providing both a step of forming a groove and cutting the workpiece into a plurality of mass bodies after the forming of the groove, is considered to be non-obvious with respect to the closest related prior art. 
Claim 13 are allowable for dependence on the allowable dependent claim 12 and for the citation of further distinguishing subject matter.
Claim 14 is allowable for the method for manufacturing the keyboard component according to claim 11, wherein 
the cutting of the workpiece is performed such that the workpiece is cut into the plurality of mass bodies, 
the forming of the notched portions is performed by forming a groove on the plurality of mass bodies that are arranged parallel to each other, and the forming of the groove is performed by moving a cutter relative to the plurality of mass bodies that are arranged parallel to each other.
Claim 14, in providing both a step of cutting a plurality of mass bodies for the forming of the grooves and the forming of the groove is performed by moving a cutter relative to the plurality of mass bodies that are arranged parallel to each other, is considered to be non-obvious with respect to the closest related prior art. 
Claim 15 are allowable for dependence on the allowable dependent claim 14and for the citation of further distinguishing subject matter. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner points to the references cited in the form 892.  The examiner advises the applicant to review these references, because the examiner may apply the references in future actions, if necessitated by amendment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT W HORN whose telephone number is (571)272-8591.  The examiner can normally be reached on 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT W HORN/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        February 16, 2021